AMENDED AND RESTATED MULTIPLE CLASS PLAN on behalf of Templeton Global Investment Trust This Amended and Restated Multiple Class Plan (the “Plan”) has been adopted unanimously by the Board of Trustees of Templeton Global Investment Trust (the “Investment Company”) for its series, Templeton Global Balanced Fund (f/k/a Templeton Income Fund) (the “Fund”). The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund, the Fund and the Investment Company as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund, and supersedes any Plan previously adopted for the Fund. 1. The Fund shall offer five classes of shares, to be known as Class A Shares, Class C Shares, Class C1 Shares (formerly Class C Shares), Class R Shares and Advisor Class Shares. 2. Class A Shares shall carry a front-end sales charge ranging from 0% - 5.75%. Class C Shares, Class C1 Shares and Class R Shares shall not be subject to any front-end sales charges, but shall charge a 12b-1 distribution fee of 1.00%, 0.65% and 0.50%, respectively. Advisor Class Shares shall not be subject to any front-end sales charges or 12b-1 distribution fee. 3. Class
